 Case 1:17-cv-03041-RRM-CLP Document 25 Filed 12/07/18 Page 1 ofN0,4982
                                                                 1 PageIDP,
                                                                         #: 113
Nov, 9, 2018 1l:58AM                                                                                        1




   IINITED STATES DISTRICT COURT
   EASTBRN DISTRICT OF NEW YORK
                                                     --------------x
   RACIIEL BORST,
                                                                       Dooket lllT cv 3041 (B,RMXCLP)
                                  Plaintif{

   - against -


   NEW YORK CITYDEPARTMENT OF EDUCATION,
   CARMENFARINA, CI{ANCELLOR, all sued in their
   individual and official c4pacitie$,

                                  Defendants
                                                         -----x
           I, Jonathdn B. Behrins, having personal knowleclge of tlie facts below, declare the truth of

   the follorving undel the penalty of perjury pursuant to 28 U,S.C. $1746:

       1, I am a member   of the Behrins Lnw Firm PLLC, attorn.ys forthe plaintiff, Rachel Borst.

      2. I subrnit this declaration in opposition to the clefenclant's    motion to disrniss.

      3. I declare under the penalty of perjury that the informatiorr      contained in the nccompnnying

           nenorandum of law is true atrd conect to the best of my knowleilge.

           WIBREFORE,       it is respectfully   reclLrestecl   that the rplief sought in the defendnnts'

   motion to disrniss be denied in its entirety, together witlr such othel' nnd further relief as the

   Court deems just and proper.

   Executed on November 5, 2018

                                                           /s/ Jonalhatr B. Behrin"r
                                                           JONATHAN B. BEHRTNS
